Citation Nr: 1032871	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to a compensable evaluation for residuals of a 
laceration of the liver with a traumatic hemothorax.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that the Veteran requested service connection for 
scarring as a residual of his in-service operation for a liver 
laceration.  The Veteran was subsequently granted a 10 percent 
disability rating for surgical scarring in an October 2007 rating 
decision.  The Veteran did not appeal this determination and this 
issue is not presently subject to the Board's jurisdiction.

The issue of entitlement to service connection for COPD is 
addressed in the REMAND that follows the order section of this 
decision.


FINDING OF FACT

The residuals of a laceration of the liver with a traumatic 
hemothorax are productive of no significant symptoms or 
functional impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
liver laceration have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7301, 7311, 
7312, 7345(2009). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall...take due account of the rule of 
prejudicial error")."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was sent a letter in August 
2005 informing him that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability with additional notice 
concerning the disability-rating and effective-date elements of 
the claim in an October 2008 notice letter.  

Although adequate notice was not provided until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all pertinent 
evidence, the originating agency readjudicated the claim in May 
2009.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

The record also reflects that service treatment records and all 
other available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has been 
afforded an appropriate VA examination.  The examination was 
conducted by a physician, who solicited history from the Veteran 
and performed a full examination, including objective testing.  
The Board notes that VA medical records were available and 
reviewed.  While it was noted in the examination report that the 
Veteran's claims file was not reviewed, such review is 
unnecessary.  It is the present level of disability that is at 
issue here.  Thus, this examination was adequate with regard to 
the Veteran's increased evaluation claim. 

The Board additionally notes that the Veteran's representative 
indicated in an August 2010 written brief presentation that it 
was "plausible" that the Veteran's condition had worsened since 
his last examination; however, the representative has actually 
alleged that the disability has increased in severity since the 
last examination.  Moreover, the Veteran has not indicated any 
symptomatology relevant to his claim nor has he alleged that the 
disability has increased in severity since the last examination.  
Thus, the Board finds that remand for an additional VA 
examination is not required in this instance.

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to substantiate 
his claim; in fact, the Veteran submitted a statement during May 
2009 indicating that he had no further evidence to support his 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Residuals of a liver injury are rated on the basis of the 
specific residuals present under Diagnostic Code 7311; more 
specifically to be rated utilizing Diagnostic Codes 7301, 7312, 
and 7345.  38 C.F.R. § 4.114, Diagnostic Code 7311 (2009). 
 
Diagnostic Code 7301 indicates that moderate peritoneal adhesions 
manifested by pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distention warrant a 10 percent evaluation. A 
noncompensable rating is to be assigned for mild manifestations. 
Note: Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114, Diagnostic 
Code 7301 (2009). 
 
Under Code 7312, with cirrhosis of the liver, primary biliary 
cirrhosis, or cirrhotic phase of sclerosing cholangitis, for 
symptoms such as weakness, anorexia, abdominal pain, and malaise, 
a 10 percent rating is assigned.  38 C.F.R. § 4.114, Diagnostic 
Code 7312 (2009). 
 
Under Diagnostic Code 7345, a noncompensable evaluation is 
provided for nonsymptomatic liver disease.  A 10 percent 
evaluation is prescribed where liver disease is productive of 
intermittent fatigue, malaise, and anorexia, or where there are 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less than 
two weeks during the previous 12 month period.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (2009). 
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to the disability.  In this regard the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Turning to the evidence of record, the Board notes that the 
Veteran was afforded a VA examination during September 2005.  The 
examiner reported that the Veteran's lacerated liver had been 
stable since onset during February 1959 and that the Veteran had 
received no current treatment.  The Veteran indicated that he was 
not aware of any chronic liver disease.  The examiner noted that 
the Veteran went on to serve, after his liver laceration, until 
1977 on active duty.  There was no weight change; the abdominal 
exam was normal; there was no evidence of portal hypertension; 
and there were no other signs of liver disease.  The examiner 
indicated that there was no chronic liver disease resulting from 
the Veteran's in-service motor vehicle accident and that there 
were no effects on his function.  Similarly, the examiner 
indicated that the Veteran had no residuals of the in-service 
hemothorax and all of his current pulmonary impairment was due to 
COPD.

Clearly, the medical evidence shows that the Veteran has not had, 
for the relevant period, any symptoms or functional impairment 
due to the residuals of his liver injury or hemothorax.  
Additionally, the Board notes that the Veteran indicated in his 
October 2005 Form 9 that he had painful and unsightly scars 
(noted in the introduction above) as a residual of his in-service 
liver laceration with no other manifestations indicated.  The 
Board also finds that there is no indication of medical treatment 
for any type of residual of the Veteran's in-service liver 
laceration or hemothorax.  Therefore, the Board finds that a 
compensable rating is not warranted on the basis of residuals of 
the in-service liver laceration with hemothorax. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the claim because 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to a compensable evaluation for residuals of a 
laceration of the liver with a traumatic hemothorax is denied.


REMAND

The Board notes that the Veteran was afforded a VA examination to 
determine if his COPD was related to active service during 
September 2005.  The examiner noted that the examination was 
performed without claims file review.  However, the Board finds 
that in this instance, review of service treatment records 
detailing the Veteran's in-service injuries is necessary to make 
an informed decision concerning the Veteran's claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The claims folder should be provided to 
the physician who performed the September 
2005 pulmonary examination of the Veteran.  
The physician should be requested to review 
the claims folder and to then provide an 
opinion as to whether there is a 50 percent 
or better probability that the Veteran's COPD 
is etiologically related to the Veteran's 
active service.  

The rationale for all opinions expressed must 
also be provided.  

If the previous examiner is no longer 
available, the claims folder should be 
provided to and reviewed by another physician 
with appropriate expertise who should be 
requested to provide the required opinion 
with supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the person 
providing the opinion.

2.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran unless otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


